Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8-2-22 was filed after the mailing date of the Non-Final Rejection on 2-4-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 8/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,025,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



The terminal disclaimers filed on 1-21-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,608,859; 10,381,716; and 10,574,498 have been reviewed and are accepted.  The terminal disclaimers have been recorded.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Claims 1-9 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A multi-beam antenna assembly comprising: 
a first lens antenna and a second lens antenna, wherein each lens antenna comprises a spherical lens, a radiator, and a beam group; 
wherein the beam group comprises at least a first beam and a second beam; a control mechanism coupled to the radiator, wherein the control mechanism is configured to tilt the beam group; 
wherein the control mechanism is configured to move the radiator along a first vertical arc of the spherical lens of the first lens antenna; 
wherein the control mechanism is further configured to move the radiator along a second vertical arc of the spherical lens of the first lens antenna; 
wherein at least one of the first lens antenna and the second lens antenna comprise at least one port of a plurality of ports; 
a MIMO transceiver functionally coupled to at least one port of the plurality of ports and the beam group; and 
wherein the beam group of the first lens antenna and the beam group of the second lens antenna are configured to provide coverage to at least a portion of a common coverage area;
wherein at least the first beam of the beam group of the first lens antenna is a low band (L,B) beam, and;
wherein at least the first beam of the beam group of the second lens antenna is a high band (HB) beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bamford (US 20220158354 A1) discloses an antenna having a plurality of radiators disposed in a ring or arc around a Luneburg lens. Each of the radiators (e.g., flared-notch radiators) has a center radiating axis that intersects with the center of the Luneburg lens. Each of the radiators radiate into the Luneburg lens such that the Luneburg lens substantially planarizes the beam emitted by each radiator (on transmit) and focuses an incoming wavefront into the radiator (on receiver). This not only enables having numerous well-controlled individual beams, it also allows for combining radiators to create well-defined sector beams with minimal sidelobes and fast rolloff {Figs.1-9}.

Colburn (US 7420525 B2) discloses an integrated multi-beam antenna with a shared dielectric lens. The antenna is formed by positioning the feed apertures of a plurality of waveguide feeds at positions located on the surface of the shared dielectric lens. The angular direction and shape of radiation beams produced by the waveguide feeds are determined by the physical and dielectric characteristics of the lens, the location of feed apertures of the waveguide feeds on the surface of the lens, and the frequency of electromagnetic energy propagating in the waveguide feeds. The principles of the invention are applied to realize an inexpensive, integrated multi-feed antenna adapted to provide desired angular areas of coverage for both a long range and short range radar in an automotive radar safety system {Figs. 1-6}.

Ebling (US 6606077 B2) discloses a multi-beam antenna comprises an electromagnetic lens, at least one first antenna feed element, at least one second antenna feed element, and a selective element located between first and second portions of the electromagnetic lens with which the respective antenna feed elements respectively cooperate. The transmissivity and reflectivity of the selective element are responsive to an electromagnetic wave property, e.g. frequency or polarization. A first electromagnetic wave in cooperation with the at least one first antenna feed element and having a first value of the electromagnetic wave property is substantially transmitted through the selective element so as to propagate in both the first and second portions of the electromagnetic lens. A second electromagnetic wave in cooperation with the at least one second antenna feed element and having a second value of the electromagnetic wave property is substantially reflected by the selective element {Figs.1-20}.

Rebeiz (US 7800549 B2) discloses a plurality of antenna elements on a dielectric substrate are adapted to launch or receive electromagnetic waves in or from a direction substantially away from either a convex or concave edge of the dielectric substrate, wherein at least two of the antenna elements operate in different directions. Slotlines of tapered-slot endfire antennas in a first conductive layer of a first side of the dielectric substrate are coupled to microstrip lines of a second conductive layer on the second side of the dielectric substrate. A bi-conical reflector, conformal cylindrical dielectric lens, or discrete lens array improves the H-plane radiation pattern. Dipole or Yagi-Uda antenna elements on the conductive layer of the dielectric substrate can be used in cooperation with associated reflective elements, either alone or in combination with a corner-reflector of conductive plates attached to the conductive layers proximate to the endfire antenna elements {Figs. 1-57}.

Scarborough (US 20180269576 A1) discloses an antenna system that includes a plurality of lens sets. Each lens set includes a lens and at least one feed element. At least one feed element is aligned with the lens and configured to direct a signal through the lens at a desired direction {Figs.1-12}.

Sturza (US 5548294 A) discloses a method and apparatus for providing a plurality of beams (30) transmitted and received from positions in low Earth orbit (11) for communicating directly with a plurality of portable, mobile and fixed terminals and gateways is disclosed. A plurality of scanning beam antennas (28) is deployed on each satellite (12) within a constellation (10) of satellites placed in low Earth orbit (11). Each one of said plurality of scanning beam antennas (28) simultaneously receives and transmits a plurality of beams (30), each of which beams (30) illuminates cell (26) in an Earth-fixed grid (20). The beams (30) are formed by each scanning beam antenna (28) and are focused on the cell (26) by a dielectric lens (60). A preferred embodiment uses a Luneberg spherical lens (60). Each beam (30) is electronically shaped and steered to keep the cell (26) of the Earth-fixed grid (20) within the beam footprint (50) {Figs.4-12, 17-18}.

Turpin (US 20200091622 A1) discloses a multi-band antenna system that includes a first antenna array and a second antenna array. The first antenna array includes a plurality of lens sets, each including a lens and feed element(s) configured to transmit and/or receive electromagnetic signals that pass through the lens. The second antenna array includes a plurality of antenna elements, each disposed between two of the lenses of the first array {Figs.1-12, 15-19}.

Ding et al, A Lens Antenna with Reconfigurable Beams for mmWave Wind Profie Radar, Sensors, March 24, 2022, 22-3148, pages 1-11, discloses  Wind profile radar systems require antennas with multiple radiation beams for detecting wind velocity, as well as with a low sidelobe and dual polarization for enhancing the sensitivity for the weak signal reflected from the turbulence. This paper proposes a lens antenna operating at 24 GHz with four reconfigurable beams for wind profile radars. This lens antenna includes 2x2 corrugated horn antennas for radiating 24 GHz waves in two polarizations, and the dielectric lens for modulating four radiation beams with a high gain and low sidelobe. Experiments demonstrate that this lens antenna can realize reconfigurable beams with deflections of +/-15 in dual polarizations, meanwhile with the gain of 30.58 dBi and the sidelobe of -20 dB. This proposed lens antenna can be applied to mmWave wind profile radars of wind turbines for enhancing wind power efficiency {Figs.1-2}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464